Citation Nr: 1042296	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-09 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for depression.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to June 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which reopened and then denied the claim for 
entitlement to service connection for depression.  

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  
Thus, the Board must first review the RO determination that new 
and material evidence has been submitted to reopen the previously 
denied claim.  


FINDINGS OF FACT

1.  Reopening of the claim for entitlement to service connection 
for depression was denied in an unappealed November 2004 rating 
decision.

2.  The evidence received since the November 2004 decision 
includes evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the claim.

3.  The competent evidence of record is at least in equipoise 
with respect to whether the Veteran's depression is etiologically 
related to service.




CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied reopening of 
the claim for entitlement to service connection for depression is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for depression.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving reasonable doubt in the Veteran's favor, depression 
was incurred during active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (ie., describes what is 
meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

In light of the favorable determination with respect to whether 
new and material evidence has been submitted to reopen the 
service connection claim, and the favorable determination 
regarding the service connection claim on the merits, no further 
discussion of VCAA compliance is needed.

In any event, the Board notes that in a May 2006 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Additionally, the 
January and May 2006 notice letters provided the notice required 
in Kent, and it informed the Veteran as to disability ratings and 
effective dates, as required in Dingess.

Because the notice pursuant to Dingess came prior to the initial 
adjudication of the claim, the timing of the notice complied with 
the requirement that the notice must precede the adjudication.  
Therefore, the Board concludes that the duty to notify has been 
met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran, his sister, and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Analysis of Claim to Reopen

In a November 2004 rating decision, the RO denied reopening of 
the Veteran's claim for service connection for a mental disorder.  
He filed a timely notice of disagreement and a statement of the 
case was issued in August 2005.  Notice of the statement of the 
case was mailed in August 2005; however, the Veteran failed to 
perfect an appeal of this decision.  Therefore, it became final.  
38 C.F.R. § 20.1103.

The evidence of record at the time of the November 2004 rating 
decision included the service treatment records, which show no 
mental health treatment.  However, the service treatment records 
indicate that, at the time of separation, the Veteran stated that 
he had felt depression, excessive worry, and nervousness, and 
that he had frequent trouble sleeping.  

VA treatment records from December 1999 indicate that the Veteran 
used drugs prior to his military service.  The Veteran indicated 
that he was too young, undisciplined, and had problems with 
alcohol in the service.  The Veteran admitted to legal troubles 
since discharge and difficulty maintaining jobs, all while using 
drugs, alcohol, and partying.  His last employment was as a day 
laborer/custodian in October 1999.  The Veteran indicated that 
his first substance abuse treatment was in the 1980s.  

A January 2000 VA treatment record indicates that the Veteran is 
angry and rebellious to authority.  He has good insight into his 
defenses once he gets past his anger.  The assessment was cocaine 
dependence.  A February 2000 VA treatment record notes the 
Veteran's experiences of depression, anxiety, difficulty 
concentrating, and trouble controlling violent behavior.  Also in 
February 2000, the Veteran was noted to be a recovering cocaine 
addict.  He was discharged from inpatient VA drug treatment to a 
shelter in May 2000.

A May 2001 private treatment record notes that the Veteran has a 
history of polysubstance dependence and was recently discharged 
from a VA treatment facility.  He also is being treated for 
depression.  He is homeless and without a job or support.  

A July 2005 VA examination report indicates that the Veteran has 
a personality disorder that is at least as likely as not 
aggravated by his experiences in service.  The Veteran's 
depression and anxiety appeared, to the VA examiner, to be the 
result of the consequences of the decisions he has made over the 
years due to his drug use and antisocial behavior.  His 
personality disorder likely began prior to service, but it 
interfered with his ability to adjust to military life.  

The Veteran's claim to reopen was denied in November 2004 because 
new and material evidence was not found to have been submitted.  
It was noted that VA regulations do not allow the granting of 
service connection for personality disorder, and there was no 
evidence that the diagnosed depression and/or anxiety was 
etiologically related to service.

The Veteran filed the instant claim for entitlement to service 
connection for depression in March 2006.  In the July 2006 rating 
decision on appeal, the RO reopened and denied the claim on the 
merits.  The subsequently received evidence includes an October 
2005 private psychosocial evaluation, which indicates that the 
Veteran's psychiatric condition, which was diagnosed as recurred 
major depressive disorder, is related to or at least exacerbated 
by service.  This evidence is new in that it was not previously 
of record.  It is also material because it relates to an 
unestablished fact necessary to prove the claim, namely an 
etiological relationship between the currently diagnosed 
depression and military service.  As such, it is new and 
material, and reopening of the claim is in order.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In 
cases where the veteran cannot establish some of these elements, 
a veteran can instead establish continuity of symptomatology.  38 
C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  To establish continuity of symptomatology, the Veterans 
Court requires a veteran to show "(1) that a condition was 
'noted' during service, (2) evidence of postservice continuity of 
the same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Where a veteran served for at least 90 days during a period of 
war and manifests a psychosis to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis of Service Connection Claim

The Veteran contends that he is entitled to service connection 
for depression because it began during service.  The Veteran's 
November 1975 service entrance examination was noted to reveal a 
normal psychiatric examination.  The report of medical history 
was silent for any complaints of a psychiatric nature.  The 
service treatment records are negative for any mental health 
findings or complaints.  The April 1976 report of medical history 
for separation purposes reflects that the Veteran reported 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.

Although there are no records of psychiatric treatment in the 
years following service until 1999, records from 1999 indicate 
that the Veteran sought drug treatment in the 1980s.  He also 
admitted to using drugs since the age of 10.

VA treatment records from December 1999 indicate that the Veteran 
used drugs prior to his military service.  The Veteran indicated 
that he was too young, undisciplined, and had problems with 
alcohol in the service.  The Veteran admitted to legal troubles 
since discharge and difficulty maintaining jobs, while using 
drugs, alcohol, and partying.  His last employment was as a day 
laborer/custodian until October 1999.  The Veteran indicated that 
his first substance abuse treatment was in the 1980s.  

A January 2000 VA treatment record indicates that the Veteran is 
angry and rebellious to authority.  He has good insight into his 
defenses once he gets past his anger.  The assessment was cocaine 
dependence.  A February 2000 VA treatment record notes the 
Veteran's experiences of depression, anxiety, difficulty 
concentrating, and trouble controlling violent behavior.  Also in 
February 2000, the Veteran was noted to be a recovering cocaine 
addict.  He was discharged from inpatient VA drug treatment to a 
shelter in May 2000.

A May 2001 private treatment record notes that the Veteran has a 
history of polysubstance dependence and was recently discharged 
from a VA treatment facility.  He also is being treated for 
depression.  He is homeless and without a job or support.  VA 
treatment records through 2004 continue to reflect substance 
abuse treatment and a mood disorder, not otherwise specified.

A July 2005 VA examination report indicates that the Veteran has 
a personality disorder that is at least as likely as not 
aggravated by his experiences in service.  The Veteran's 
depression and anxiety appeared, to the VA examiner, to be the 
result of the consequences of the decisions he has made over the 
years due to his drug use and anti-social behavior.  His 
personality disorder likely began prior to service, but they 
interfered with his ability to adjust to military life.  

An October 2005 private psychosocial evaluation report indicates 
that the Veteran's psychiatric condition, which was diagnosed as 
recurred major depressive disorder, is related to or at least 
exacerbated by service.  This evidence is new in that it was not 
previously of record.  It is also material because it relates to 
an unestablished fact necessary to prove the claim, namely an 
etiological relationship between the currently diagnosed 
depression and military service.  The examiner attributed this 
diagnosis and opinion to the severe racism that the Veteran 
experienced during service.

A November 2006 statement from the Veteran's sister indicates 
that the Veteran came from a good family background; but, after 
returning from the military the Veteran was never quite the same.  
He was distant and did not want to participate in any family 
activities.  

The report of a June 2007 VA examination notes that the claims 
folder was reviewed in its entirety.  The examiner opined that 
the Veteran's current diagnosis of depression is less likely than 
not caused by or a result of his experiences in the military, 
such as harassment and depression.  The examiner stated that the 
Veteran presented with some conflicting information.  His 
separation information notes that he had trouble with sleep, 
depression, worry, and anxiety.  The examiner stated that if what 
the Veteran says about the way he was treated at Fort Hood is 
true, then it is entirely believable that he would have been 
having problems consistent with depression and anxiety at the 
time of separation.  The examiner stated that the question is, is 
the current depression related to those depressive symptoms in 
the military.  The examiner concluded that there is no way of 
being sure.  The examiner stated that there is no known mental 
health treatment between 1978 and 1999, and he was likely abusing 
drugs during that time.  The examiner opined that it is 
reasonable to conclude that the Veteran was once depressed about 
his military experiences, and it is reasonable to conclude that 
his persistent drug abuse was definitely not caused by the 
military experiences.  It also seems reasonable to conclude that 
the Veteran's general negativity and untrusting nature were 
exacerbated by his perceived mistreatment in the military.  The 
examiner also stated that the history of poor employment and poor 
interpersonal functioning at work are due mostly to personality 
characteristics.  Finally, it is reasonable to conclude that 
there are remnants of depression and negative attitudes from the 
time he was discharge from service, but those remnants represent 
a minority influence on his current mental health functioning.

Based upon the medical evidence of record, the Board finds that 
service connection for depression is warranted.  The service 
separation documents show psychological complaints and problems, 
which the October 2005 private psychologist and June 2007 VA 
examiner opined are related, even remotely, to his current 
depression.  Although the June 2007 VA examiner opined against 
the claim, her rationale is essentially in favor of the claim, 
however slight or tangential a relationship between the current 
depression and military service may be.  The June 2007 VA 
examiner made it clear that the portion of the Veteran's current 
mental health functioning that is a result of military service is 
definitely a minority; however, the examiner did acknowledge a 
relationship.  Moreover, the Board finds the Veteran's sister's 
statements to be credible.  Apart from the final conclusion of 
the June 2007 examiner, which is made ambiguous by the rationale, 
there is no clear opinion against the claim.  Therefore, the 
Board finds that the evidence is at least in equipoise, which is 
enough to grant the claim.  As such, service connection for 
depression is granted.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for depression is reopened.

Service connection for depression is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


